DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 3-4 recite the limitation “the multi-wheel independent suspension system is activated by the articulating tow bar” however it is unclear what precisely is meant by “activated”. This limitation will be examined as –steered– replacing “activated” and amending the claim to read as such would overcome this rejection of claim 1 and its dependent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 6158759 A) in view of Stammreich (US 3711113 A).
Regarding claim 1 Perry teaches an off-road vehicle comprising: an articulating tow bar
 (FIG. 1 & 2, tow bar 3, articulates at pin 29) but does not teach a multi-wheel independent suspension system which is activated by the articulating tow bar.
Stammreich however does teach a multi-wheel independent suspension system (FIG. 1: depicted; column 2, lines 37-50, “The compensated camber control system in accordance with the invention is a fully independent automotive suspension system.”). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the suspension of Stammreich with the vehicle of Perry in order to provide deflection compensation (Stammreich, column 2, line 50) and roll compensation (Stammreich, column 2, lines 51-53) for improved ride characteristics. Stammreich discloses that the suspension is applicable to other wheeled vehicles and other types of systems which face similar problems (Stammreich, column 2, lines 32-36). In this combination the multi-wheel independent suspension system would be activated by the articulating tow bar (Perry, FIG. 2: depicted; abstract; the vehicle taught by Perry steers with the tow bar and the multi-wheel independent suspension system taught by Stammreich would be steered, or activated in the same manner). 
Regarding claim 2 Perry as modified above teaches a base frame (Perry, FIG. 1 & 2: 1) spindle for each wheel of the multi-wheel independent suspension system (Perry, FIG. 1 & 2: 8, 11, 16, & 18); two 
Regarding claim 3 Perry as modified above teaches the articulating tow bar comprising: a
distal draw bar section (Perry, FIG. 1: 37); a proximal draw bar section (Perry, FIG. 1: 39); an
up-and-down pivot point interconnecting the distal draw bar section and the proximal draw bar section
(Perry, FIG. 1: formed in 33 & 35); the distal and proximal draw bar sections upwardly and
downwardly movable relative to each other about the up-and-down pivot point (Perry, column 3, lines 47-56); and one or more lateral pivot points one the proximal draw bar section for moving laterally relative the distal draw bar section (Perry, FIG. 1 & 2: 41 & 43).
	Regarding claim 4 Perry as modified above teaches a left tie rod steering rod and a right tie
rod steering rod (Perry, FIG. 1 & 2: 45 & 51); and the left and right tie rod steering rods extending from opposite sides of the proximal draw bar section (FIG. 1 & 2: 45 extending from 41 on one side and 51 extending from 43 on the other side), respectively, to a tie rod ends joints on each spindle (FIG. 1: 47 & 53).
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 6158759 A) in
view of Stammreich (US 3711113 A) and further in view of Blondelet et al. (US 6467783 B1, herein after
referred to as Blondelet).
Regarding claim 5 Perry as modified above does not teach that each spindle provides a
circular flange, wherein the two tie rod end articulating joints are diametrically opposed along a
circumference of said circular flange, and wherein the tie rod ends joints is along the circumference
between the two tie rod end articulating joints.
However Blondelet does teach that each spindle provides a circular flange (FIG. 2: 13), wherein

circumference of said circular flange (FIG. 2: depicted), and wherein the tie rod ends joints is along the
circumference between the two tie rod end articulating joints (FIG. 2: tie rods ends joints would attach
to the instances of 17 which are depicted between the tie rod end articulating joints along the
circumference). It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to alternatively use the spindle with flange of Blondelet as
it supports tie rod end joints within the wheel (FIG. 3, 14a & 15a) unlike the spindle of Perry
which leaves the tie rod end joints exposed (Perry FIG. 1 & 2: depicted). This reduces exposure to dirt as the wheels shield the joints, thus keeping them clean and operating as designed with a reduced need of
maintenance or repair.
Response to Arguments
Applicant's arguments filed 08/24/202 have been fully considered but they are not persuasive. 
Applicant argues that the invention maintains all four independently suspended wheels in contact with the ground while being towed.  The examiner maintains that the rejection as stated above is proper and meets all of the structural limitations of the claims, and would operate as claimed.  Further, applicant’s arguments are not commensurate with the scope of the claims. 
Applicant’s arguments with respect to claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616